DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 07/29/2022. Claims 1, 7, 9 and 17 are amended. Therefore, Claims  1-20   are pending and have been considered below.

Drawings
3.	Responsive to Applicants’ amendment with regard to drawing, the objection noted in the last Office action has been vacated. The Replacement Sheet (Figures 1-4) submitted on 07/29/2022 has been entered. 

Claim Rejections - 35 USC § 112 Second  Paragraph
4.	Responsive to Applicant’s amendments with respect to claims 1, 9 and  17, the Claim Rejections - 35 USC § 112 Second  Paragraph set forth in the previous Office Action, has been vacated.
Response to Arguments

5.	Applicant's arguments filed on 07/22/2022  have been fully considered but they are not persuasive.
5A.	Regarding the arguments bridging page 11, second paragraph to page 13, third paragraph, that “operating the driver information system in the operating mode at least when the activation system is active”.
It is still the Examiner’s position that when in operative mode (when inserting the key into vehicle  ignition system, rotating all the way to the right, thus starting the engine) Jackson has the teachings when engine starts (vehicle being in standby mode and then in operative mode) , the system execute automatic adjustment of system, via “ automatically adjustable settings by an on-board computer”…..  seat position settings, mirror position settings, audio system settings, video system settings, media libraries; environmental control system settings, heating and cooling system settings, vent direction settings, navigation system settings, and engine settings”…. “engine tuning adjustment, navigation system presets, audio/video presets …enabling/disabling or restricting operational  functions of the vehicle….based on the identity of the driver…”, col.3, lines 6-38]).

5B.	Regarding the arguments bridging page 13,4th  paragraph to page 14, last paragraph, that “Applicant respectfully notes there is no motivation to combine Jackson et al. and Kim et al. to reduce the start-up time for a driver information system in a vehicle. Furthermore, Applicant respectfully notes the activation system in the present application is turned off (i.e., ignition in zero position), and therefore there would be no reason to look to Kim et al. to supply the deficiencies of Jackson et al.”
It is still the Examiner’s position that, Jackson alone is sufficient to reduce start-up time of a driver information system in a vehicle,    because when key is inserted into the vehicle ignition slot, the key is  rotated to  the right, vehicle  being  in standby mode, dashboard power ON, all system sensors, controller power ON,  the system execute automatic adjustment of system, via “ automatically adjustable settings by an on-board computer”…..  seat position settings, mirror position settings, audio system settings, video system settings, media libraries; environmental control system settings, heating and cooling system settings, vent direction settings, navigation system settings, and engine settings”…. “engine tuning adjustment, navigation system presets, audio/video presets …enabling/disabling or restricting operational  functions of the vehicle….based on the identity of the driver…”, col.3, lines 6-38]).
So, when key rotated all the way to the right, it just starts the engine, all systems are already in operating mode., reduce engine start-up time.
Kim reference has NOT being used to reject “reducing the start-up time for a driver information system in a vehicle. Jackson has been used to reject this limitation.
Kim is used to  detect driver absence and  switching off activation system.  
Therefore, applicant’s argument is MOOT.

5C.	Regarding argument , Page 14, last paragraph, “Barton does not related to reducing the start-up time for a driver information system in a vehicle”.

It is still the Examiner’s position that, Jackson alone is sufficient to reduce start-up time of a driver information system in a vehicle,    because when key is inserted into the vehicle ignition slot, the key is  rotated to  the right, vehicle  being  in standby mode, dashboard power ON, all system sensors, controller power ON, the system execute automatic adjustment of system, via “ automatically adjustable settings by an on-board computer”…..  seat position settings, mirror position settings, audio system settings, video system settings, media libraries; environmental control system settings, heating and cooling system settings, vent direction settings, navigation system settings, and engine settings”…. “engine tuning adjustment, navigation system presets, audio/video presets …enabling/disabling or restricting operational  functions of the vehicle….based on the identity of the driver…”, col.3, lines 6-38]).
So, when key rotated all the way to the right, it just starts the engine, all systems are already in operating mode, reduce engine start-up time. 
Burton reference has NOT being used to reject “reducing the start-up time for a driver information system in a vehicle. Jackson has been used to reject this limitation.
Burton is used to reject operating an attention detection device.
Therefore, applicant’s argument is MOOT.

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:
 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 8-13, 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. ( USP 8,527,146) in view of Kim et al. (KR 2002-00123Y1). 	As Per Claim 1, Jackson  et al. (Jackson) teaches, a method for reducing the start-up time of a driver information system in a vehicle  (by automatic adjustment of system  vai controller, col.3, lines 5-38),
comprising:   col. 1, line 65- col.2, line 21, col.5, lines 6-12,   col.4, lines 22-25 (weight sensor , image sensor, vai camera 264, col.8, line 35-60, Fig.3).
However, Jackson does not explicitly teach, providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system in the operating mode is operated with operating power  wherein the driver information system in the standby mode is operated with reduced operating power, and wherein the driver information system in the hibernation mode is not supplied with operating power; providing an activation system for activating the driver information system; operating the driver information system in the operating mode at least when the activation system is active;  and changing the driver information system from the operating mode to the standby mode when the activation system is switched off and when seat occupancy is detected at the same time.  
Examiner interprets, “a driver information system” as  “ a vehicle  instrument panel” and  “an activation system” as “ an ignition system”
 However Jackson’s  vehicle  102 is being equipped with ignition system /switch to start the engine ( ignition system) (obvious). 
providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system in the operating mode is operated with operating power [obvious], ( when driver inserting key into the vehicle ignition slot, no system power ON, vehicle being in “hibernation mode”, when the key is turned right, all system , sensor, dashboard (electric) Power ON, the vehicle being in “standby mode”; and when the key is rotated   inside the ignition slot all the way to the right and thus starting the engine,  the vehicle being in” operative mode”, when the driver system being in operative mode when fully operated with operating power.)

wherein the driver information system in the standby mode is operated with reduced operating power, [obvious] (via “The standby mode” being when, ignition key being inserted into the ignition system (ignition key slot), slightly rotated to right not all the way, battery is ON, instrument panel lights come ON, displaying tachometer, mileage counter, radio, fuel gauge etc. engine has not been started, but vehicle dashboard light on.  Vehicle electrical system in ON, vehicle radio is ON, but engine has not been started i.e., reduced power mode);
 and wherein the driver information system in the hibernation mode is not supplied with operating power [obvious]( “The hibernation mode” being  ignition key  has just been inserted into ignition  system (key slot),not rotated to right hand side at all.  Nothing is happening,  instrument panel light is not ON,  battery is not ON, engine is not  ON, no power is being supplied); providing an activation system for activating the driver information system; [obvious](via by inserting ignition key into the ignition system, rotating the key to right hand side, turning ON the  battery, and activating the vehicle  instrument panel [obvious]);  operating the driver information system in the operating mode at least when the activation system is active;[obvious] (when the key is inserted  inside the ignition slot all the way to the right and thus starting the engine,  the vehicle being in” operative mode”, when the driver system being in operative mode and fully operated with operating power).
Therefore, it would have been obvious to one ordinary skill in the art  to recognize that , each vehicle has an ignition system to start the vehicle by default.  “The operating mode”  being , when  inserting the ignition key into ignition system, rotating all the way to the right, thus starting the engine,  when the engine has been started, the vehicle can move. That mode is being the operative mode.
“The standby mode” being when, ignition key being inserted into the ignition system (ignition key slot), slightly rotated to right not all the way, battery is ON, instrument panel lights come ON, displaying tachometer, mileage counter, radio, fuel gauge etc. engine has not been started, but vehicle dashboard light on.  Vehicle electrical system in ON, vehicle radio is ON, but engine has not been started i.e., reduced power mode.
“The hibernation mode” being  ignition key  has just been inserted into ignition  system (key slot),not rotated to right hand side at all.  Nothing is happening,  instrument panel light is not ON,  battery is not ON, engine is not  ON, no power is being supplied. These different operating modes are obvious in all vehicles.  Therefore,  it would have been obvious to one ordinary skill in the art to recognize that Jackson’s vehicle 102  has such  teachings.
Therefore, Jackson  has teachings of, providing an activation system for activating the driver information system; providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system is operated with operating power in the operating mode, is not supplied with operating power in the hibernation mode, and is operated with reduced operating power in the standby mode.

 Jackson  also teaches, “The electronic circuit is configured to obtain a position and identity of the driver and passenger (s) within the vehicle , (col.1, line 67- col.2, line 3).  “The vehicle 102 is also configured to allow the onboard computer 104 to control automatically configurable settings within the vehicle 102 based on a position and /or an identity of a passenger within the vehicle”,..“Whether the settings need to be changed is determined by the onboard computer 104 based at least on the position data and/or sensor data obtained by the vehicle's onboard computer.” ..”The sensor data may include, but is not limited to, weight sensor data, and photographic image data”. col.4, lines 10-25). “Device interfaces 370 includes ..  sensors 362, camera 364, sensors 362 include seat pressure gauges, motion sensors….camera 364 capturing images and determining position and identity of the passenger in the car..” , col.8, lines 25-59, Fig.3).
Therefore, Jackson teaches  capturing identity of passenger and weight  seat pressure (weight).
However, Jackson does not explicitly teach, changing the driver information system from the operating mode to the standby mode when the activation system is switched off and when seat occupancy is detected at the same time.  
In  a related field of art,  Kim et al. ( Kim) teaches, an intelligent ignition  control and warning system ,  wherein, changing the driver information system from the operating mode to the standby mode when the activation system is switched off and when seat occupancy is detected at the same time (via claim 5: “Intelligent start control and alarm of the vehicle, characterized in that the weight detection sensor means is added to the driver's   seat to identify the driver's presence by weight, and when the  driver is  absent, the central processing unit turn off the engine of the  vehicle system”, page 5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson  and Kim and   before him  before the effective filing date of the claimed invention  to modify the systems of Jackson, to include the  teachings (intelligent ignition control and warning system) of Kim  and configure with the system of Jackson in order to switch off the ignition system when  it  is determined by the camera and the  weight sensor that  the driver is absent. Motivation to combine the two teachings is, 
the vehicle is stopped and, therefore, undesirable consequences from uncontrolled movement of the vehicle are prevented (i.e.,  enhanced safety). 
 
As per Claim 2, Jackson as modified by Kim teaches the limitation of Claim 1. However, Jackson  in view of Kim  does not explicitly teach, wherein the activation system is provided as an ignition system . 
However, it would be obvious to one ordinary skill in the art to recognize that vehicle activation system the system is  an ignition system ([obvious]). The ignition system activate the operation mode of a vehicle.  Therefore, Jackson’s vehicle 102 activation system  is provided as an ignition system.

As per Claim 3, Jackson as modified by Kim teaches the limitation of Claim 1. However, Jackson   in view of Kim further  teaches,  keeping the driver information system in the standby mode when the activation system is switched off (ignition key rotated slightly to right to switch ON the  instrument panel only, engine  not  being started, engine being switched off state [obvious]) and seat occupancy is detected at the same time (Jackson:  via  camera , col. 1, line 65- col.2, line 21, col.5, lines 6-12, col.8, lines 35- 60, col.9, lines 10-23), and changing the driver information system to the hibernation mode when the activation system is switched off and lack of occupancy of the at least one vehicle seat is detected at the same time. (Kim : via claim 5: “Intelligent start control and alarm of the vehicle, characterized in that the weight detection sensor means is added to the driver's   seat to identify the driver's presence by weight, and when the  driver is  absent, the central processing unit turn off the engine of the  vehicle system”, page 5).


As per Claim 4, Jackson as modified by Kim teaches the limitation of Claim 3. However, Jackson   in view of Kim further  teaches,  wherein the at least one vehicle seat is a driver's seat (Kim :  Claim 5; Jackson: col.9, lines 10-23).

As per Claim 8, Jackson as modified by Kim teaches the limitation of Claim 1. However, Jackson   in view of Kim further  teaches,  switching the seat occupancy detection device off only when the activation system is switched off and when the seat occupancy detection device no longer detects occupancy of the at least one vehicle seat, in particular of a driver's seat (Kim : via claim 5: “Intelligent start control and alarm of the vehicle, characterized in that the weight detection sensor means is added to the driver's   seat to identify the driver's presence by weight, and when the  driver is  absent, the central processing unit turn off the engine of the  vehicle system”, page 5). 
Claim 9 is being rejected using the same rationale as claim 1.
Claim 10 is being rejected using the same rationale as claim 2.
 
As per Claim 11, Jackson as modified by Kim teaches the limitation of Claim 9. However, Jackson   in view of Kim further  teaches, a power supply system ( an engine/motor (obvious)) to supply power to the driver information system ( ignition system) , wherein the power supply system  (engine/motor) provides operating power for the driver information system ( instrument panel)  in the operating mode ( when ignition system has been switched on/ ignition key being inserted into ignition system and rotated at right hand side all the way, engine cranking), provides no power for the driver information system in the hibernation mode (ignition key being  inserted inside  the ignition system, but not turned on); and provides reduced operating power for the driver information system in the standby mode (ignition  key  being inserted into ignition system (ignition key slot), slightly rotated to right not all the way, instrument panel lights come ON, displaying tachometer, mileage counter, radio, fuel gauge etc. engine has not been started, but vehicle dashboard light on,  battery is ON.  Vehicle electrical system in ON, vehicle radio is ON, but engine has not been started i.e., reduced power mode. 
Claim 12  is being rejected using the same rationale as claim 8.
Claim  13 is being rejected using the same rationale as claim 4.
 
As per Claim 16, Jackson as modified by Kim teaches the limitation of Claim 9. However, Jackson   in view of Kim further  teaches, wherein the seat occupancy detection device comprises at least one sensor. (Jackson: col.8, lines 25- 60)

Claim 17 is being rejected using the same rationale as claim 1.
 
As per Claim 18, Jackson as modified by Kim teaches the limitation of Claim 17. However, Jackson   in view of Kim does not explicitly teach, a data carrier signal that transmits the computer program.(inherent) .
However, it is notoriously known in the art that the sinusoidal signal that is used in the modulation is known as the carrier signal, or simply "the carrier". The signal that is used in modulating the carrier signal(or sinusoidal signal) is known as the "data signal" or the "message signal".
As per Claim 19, Jackson as modified by Kim teaches the limitation of Claim 18. However, Jackson   in view of Kim does not explicitly teach, wherein the data carrier signal that retroactively upgrades the computer program.  
However, the data carrier signal that retroactively upgrades the computer program, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim  20 is being rejected using the same rationale as claim 3. 

8.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. ( USP 8,527,146) in view of Kim et al. (KR 2002-00123Y1) in view of Burton  (USP 2004/0044293). 
As per Claim 5, Jackson as modified by Kim teaches the limitation of Claim 1. However, Jackson in view of Kim further  teaches, detection device ( camera 364, col.8, lines 25-58).
However, Jackson in  view of Kim does not explicitly teach, operating a detection device in an operating mode when the driver information system is operated in the standby mode. 
However, in a related field of Art, Burton teaches, a vigilance monitoring system, for “monitoring, recording and/or analysing vigilance, alertness or wakefulness and/or a stressed state of an operator of equipment [0001]). “Video tracking and processing eye movement of driver” [0015], “using vigilance algorithm” [0043]. . “Upon detecting a vigilance probability factor which is below an acceptable threshold, the system may be arranged to intervene in the control of the vehicle or to alert the driver of the vehicle and/or other vehicles. Vehicle control intervention may include restriction of speed, controlled application of brakes, cutting-off fuel”, [0046], [0175]).[0234]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Kim   and Burton and   before him  before the effective filing date of the claimed invention  to modify the systems of Jackson, to include the  teachings (vigilance monitoring system, vigilance algorithm) of Burton  and configure with the system of Jackson in order to detect the vigilance state of the driver (when the  instrument panel is switched ON, the vigilance algorithm will start monitoring driver’s vigilance state,(i.e., attention)) and detecting driver’s attention level.  Motivation to combine the two teachings is, to assist in  detecting  driver’s alertness (i.e., enhanced safety, an added safety feature).

As per Claim 6, Jackson as modified by Kim and Burton teaches the limitation of Claim 5. However, Jackson  in view of Kim and Burton further  teaches, determining the attention level of a driver based on at least one parameter detected by the attention detection device, and changing the driver information system from the standby mode to the hibernation mode when the attention level of the driver falls below a threshold value for a predefined period of time.  (Burton:  via “monitoring, recording and/or analysing vigilance, alertness or wakefulness and/or a stressed state of an operator of equipment [0001]). “Video tracking and processing eye movement of driver” [0015], “using vigilance algorithm” [0043]. . “Upon detecting a vigilance probability factor which is below an acceptable threshold, the system may be arranged to intervene in the control of the vehicle or to alert the driver of the vehicle and/or other vehicles. Vehicle control intervention may include restriction of speed, controlled application of brakes, cutting-off fuel”, [0046], [0175]).[0184], [0186], [0234]).
Claim  7 is being rejected using the same rationale as claim 6.

Allowable Subject Matter
9.	Claims 14 and 15  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663